Barker, J.
The single question for decision is whether upon all the evidence the jury would be justified in finding that the plaintiff who was hurt was in the exercise of due care. As bearing upon this question the defendants contend that the street was closed to travel and that the plaintiff who was hurt knew that the street was so closed, and they cite Jones v. Collins, 177 Mass. 444, and Compton v. Revere, 179 Mass. 413. But in the present case the evidence did not require a finding that the street was in fact closed to travel. On the, contrary it well might be found that the street was in use for travel and had not been closed, but.merely that some barricades and warnings had been erected to point out dangers to travellers who were expected to use the way.
The condition of the street not being such as to necessitate the conclusion that it had been closed to travel, the care or negligence of the plaintiff who was hurt must be determined by applying the test which is usual. She was on foot and her purpose at the time she was hurt was to board an open electric car. In attempting to do so she stumbled and fell over a pile of square stone paving blocks. In walking toward the car her attention was not upon her footing wholly but was engaged upon the obtaining of a seat in the car, so that she did not look wholly to the ground, but to the car to see where there were seats. There was no evidence of her negligence except that she trusted herself to walk upon a road where changes were going on, and that she fell over a pile of stones which were in her way, and that she allowed herself while walking to look at the car. On the other hand there was evidence that the stones were hidden from her view by the people who were, in the vicinity *49and behind whom she was walking, and that she did not see them before she fell over them. The question of her care was for the jury.

Exceptions overruled.